Filed 4/14/15 In re D.S. CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re D.S. et al., Persons Coming Under the
Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                                            E062099

         Plaintiff and Respondent,                                       (Super.Ct.Nos. J237707 & J237708)

v.                                                                       OPINION

R.P.,

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Lynn M. Poncin,

Judge. Affirmed.

         Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Jean-Rene Basle, County Counsel, Jeffrey L. Bryson, Deputy County Counsel, for

Plaintiff and Respondent.

                                                             1
       On September 25, 2014, the juvenile court denied defendant and appellant R.P.’s

(mother) Welfare and Institutions Code1 section 388 petition without providing an

evidentiary hearing. On October 14, 2014, the juvenile court terminated mother’s

parental rights as to child 1 (born in 2007) and child 2 (born in 2009) (collectively the

children). On appeal,2 mother contends the court erred by denying her section 388

petition and in finding the beneficial parental relationship exception to termination of

parental rights inapplicable. We affirm.

                        FACTUAL AND PROCEDURAL HISTORY

       On February 28, 2011, police arrested mother and D.S. (alleged father)3

(collectively parents) for possession of marijuana and methamphetamine for sale and

child endangerment. Plaintiff and respondent San Bernardino County Children and

Family Services (CFS) received an emergency response referral that the children were

       1All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

       2  Although neither party addresses the issue, we note mother’s appeal expressly
indicated she was appealing the juvenile court’s order terminating her parental rights on
October 14, 2014. Nowhere in the appeal does mother indicate her appeal is also based
on the juvenile court’s denial of her section 388 petition on September 25, 2014.
Nonetheless, we will construe the notice of appeal to include the court’s order denying
her section 388 petition. (In re Madison (2006) 141 Cal.App.4th 1447, 1451 [appellate
courts may “liberally construe a parent’s notice of appeal from an order terminating
parental rights to encompass the denial of the parent’s section 388 petition provided the
trial court issued its denial during the 60-day period prior to filing the parent’s notice of
appeal”]; Cal. Rules of Court, rule 8.405(a)(3).) Here, mother filed her notice of appeal
in propria persona on the same day the juvenile court terminated her parental rights,
October 14, 2014; thus, the appeal from the denial of the section 388 petition would have
been timely filed if she had expressly indicated she was appealing from that order as well.

       3   Alleged father is not a party to this appeal.

                                                2
living in a home infested with rats, with rat droppings all over the home, and no hot

water, food, or diapers. Parents were “storing and engaging in the selling of drugs from

the home.” There was electric wiring in a flooded area of the garage, which was

accessible to the children. The children were dirty and had no shoes.

         Mother and alleged father both admitted to smoking marijuana. Alleged father

admitted doing so on a daily basis. Parents had a prior substantiated CFS referral for

general neglect in 2010. Alleged father had a prior criminal history for driving under the

influence, possession of a firearm by a felon, and possession of marijuana for sale.

         CFS filed a juvenile dependency petition alleging mother suffered from chronic

substance abuse issues (B-2); mother failed to provide adequate food, clothing, shelter, or

medical treatment (B-4); mother had failed to adequately protect the children from the

conduct of alleged father (B-7); and mother had been arrested for child endangerment and

possession of drugs for the purpose of sales, leaving no provision for the children’s care

(G-9).

         On March 3, 2011, the court detained the children, and granted mother visitation

of once weekly for two hours upon her release from custody. In the jurisdiction and

disposition report filed March 21, 2011, the social worker recommended the children be

removed from mother’s custody and mother be granted reunification services. Mother

had pled guilty to possession of a controlled substance for sale and willful cruelty to a

child, and was released on her own recognizance. Alleged father had pled no contest to

possession of a controlled substance for sale and was sentenced to 16 months in state

prison. The social worker noted, “Both mother and father have a history of substance

                                              3
abuse and father has completed at least one (1) inpatient . . . substance abuse treatment

program.”

       An addendum report dated May 3, 2011, reflected mother had been sentenced to

24 days in county jail, and was placed on four years’ probation. Additionally, she was

required to attend narcotics anonymous/alcoholics anonymous meetings three times

weekly, attend a one-year child abuse treatment program, and submit to regular drug

testing. On June 8, 2011, as to mother, the juvenile court dismissed the G-9 allegation,

found the remaining allegations true, found the children dependents of the court, removed

them from mother’s custody, and granted her reunification services. Reunification

services for the alleged father were denied because he had never been accorded presumed

father status. The juvenile court granted mother visitation twice weekly for one hour and

ordered “WRAP” services.

       On November 28, 2011, in a status review report, the social worker recommended

additional reunification services. Mother had completed her individual therapy

requirements. Her therapist recommended a psychological evaluation to assess mother’s

mental health issues. The therapist stated it had been difficult for mother to talk freely

during sessions. Mother had psychotropic medication evaluations and psychiatric

assessments on May 20 and June 29, 2011.

       Mother had been offered outpatient substance abuse services and testing. The

substance abuse case manager “reported that mother was not progressing on internalizing

treatment objectives with little participation nor has a sober support system.” Mother had

missed eight days of treatment.

                                              4
       The social worker had referred mother to a perinatal program. On October 12,

2011, it was reported that mother had “opened up ‘a little’ in group, but overall is not

demonstrating skills necessary to maintain a program of recovery.” Since being referred

to a substance abuse aftercare program, the staff reported mother “has shown minimal

progress and has no social support system. She did not complete the program

successfully.” Mother was in compliance with the requirement that she attend a 12-step

program. She had tested negative for controlled substances on eight occasions.

       Mother reported she is bipolar, schizophrenic, and has depression for which she

was on medication and is seeking Social Security disability. She indicated she would

provide a letter of confirmation from a psychiatrist to confirm her diagnoses. Mother was

unemployed.

       The social worker reported, “Mother has not completed services and does not

appear to have benefited from services offered. She also does not have appropriate

housing. The relationship with the alleged father is a concern and whether she can

provide ongoing safety [for] the children is questionable.” Alleged father had been

released on probation on October 30, 2011. He reported he did not have a problem with

drugs and did not need services.

       Mother visited the children twice a week for an hour: “Visits usually consist of

the children fighting and throwing toys at each other. [Child 1] calls her mother by her

first name and mother has to keep reminding her that she is their mother. In one

particular visit, the mother told [child 2] not to forget who his mother was as she brought



                                             5
him into the world and can take him out. She has also threatened to spank the children.”

The social worker addressed the comments with mother, but mother said she was joking.

       The social worker further reported, “Mother has also threatened the children

stating that she would not attend the visits if they did not listen. Mother also discusses

the alleged father with [child 1] even though she was advised not to . . . . The foster

parent has stated that [child 1] at times disclosed that her father used to hit her.” “The

children have also been observed to not want to interact with their mother. Mother at

times seems disconnected from the children and often appears to lack enthusiasm when

seeing the children.”

       On December 8, 2011, the juvenile court found mother had made “moderate”

progress and ordered additional reunification services. In the status review report filed

April 17, 2012, the social worker recommended mother receive additional reunification

services. The social worker noted, “mother continues to be engaged in services and

appears to be making [a] substantial amount of progress on her case plan. Mother has

struggled to show benefits of services, but seems to be taking services more seriously.

Mother needs more time to show a benefit.”

       The social worker reported, “Mother was terminated from Juvenile Dependency

Drug Court on December 14, 2011, for failure to make progress.” “Mother was also

offered psychotropic medication evaluating/monitoring. Mother has stated that she feels

she does not need any medication. She stated that she will provide a letter from her

doctor to verify this.” “On December 12, 2011, [mother] was referred to the aftercare

program at St. John of Gods. On April 6, 2012, [the social worker] spoke to [mother’s]

                                              6
counselor by phone and was advised that mother is in compliance and has tested negative

for all drug tests.”

       Mother reported moving in with alleged father’s aunt, sister, and the sister’s three

children: “Mother reported that the children could be returned to her at this residence.”

However, one of the adults had an active traffic warrant, which the social worker

informed mother would have to be cleared before returning the children to her care at that

address.

       Mother informed the social worker that she was together with alleged father and

working on their relationship: “The concern is that he has not taken responsibility for his

actions and does not believe he needs reunification services.” Nonetheless, the social

worker opined, “Mother has made progress and appears to be taking a more active role in

showing that she can benefit from services. Mother needs to continue attending and

showing that she can benefit. She also needs to provide suitable housing and show that

she can provide [for the] safety of the children from the [alleged] father. She needs to

realize that the risk still exist[s] if she continues to associate with the [alleged] father at

this time.”

       Regarding visitation, the social worker observed, “Mother visits the children twice

a week for one (1) hour at each visit. Mother receives Wraparound services along with

the children. Mother has become more consistent in visiting and arriving on time.

Mother does struggle with setting boundaries and disciplining the children when they are

being unruly.” Mother began parent-child interaction therapy (PCIT) with child 1 in



                                                7
February 2012. The therapist reported mother was doing well and actively participating.

Mother was scheduled to begin PCIT with child 2 on April 10, 2012.

       On April 27, 2012, the juvenile court found that mother had made substantial

progress, and approved a reunification plan. Mother was ordered to participate in the

plan. In the August 28, 2012 status review report, the social worker recommended the

children be returned to mother’s home with the dependency continued. The social

worker reported, “Mother has made great strides and has shown that she has benefitted

from services offered.” Mother was taking Wellbutrin, Lamictal, and Latuda for a

diagnosis of schizophrenia. She had previously been off medication since June 2011.

       Mother continued to be involved in the “Wraparound” program and PCIT. The

therapist reported mother was doing well and actively participating. Mother had

successfully completed outpatient substance abuse aftercare services including negative

drug testing. However, the social worker noted, “Mother has not provided proof of

attending a 12-step program since completing the substance abuse [aftercare] program on

July 8, 2012.” Mother’s residence with the paternal aunt had been cleared. Mother

visited with the children twice weekly for two hours each time: “Mother does miss on

average one visit a month due to unreliable transportation with family members. But for

the most part she regularly attends. When she does attend she is on time and attentive to

the children’s needs.”

       On August 28, 2012, at the 18-month review hearing, the juvenile court ordered

mother to provide evidence she was participating in a 12-step program. The court found

mother had made substantial progress, returned the children to mother’s custody,

                                            8
continued the children as dependents of the court, and approved a family maintenance

plan.

        In the February 28, 2013 status review report, the social worker reported that

“[s]ince the children were returned home to mother on August 28, 2012, she has lacked

motivation and [has] not followed through with services offered.” Further, “[a]s of

February 8, 2013, the Wraparound team and [social worker] agreed to have mother’s case

closed as mother missed Wraparound appointments.” Mother tested positive for

marijuana on September 11, 24, and October 2, 2012, and failed to appear for a drug test

on December 17, 2012. Mother tested negative on November 14, 2012, January 4, 15,

and February 6, 2013.

        The social worker noted that on “January 31, 2013, a child abuse referral came in

stating that the mother left Victor Valley Hospital with her son [child 2] against medical

advice. [Child 2] was diagnosed with pneumonia and the doctor was recommending an

IV antibiotic. The doctor was also recommending that the child stay in the hospital for a

few days.” At the direction of the social worker, mother later returned to the hospital

with child 2, where he was diagnosed with bronchitis. Mother had been attending 12-step

meetings. Alleged father was now living next door to mother.

        Mother failed to show at the hearing on February 28, 2013. The juvenile court

ordered mother “to test today with the understanding that if she fails to test today or

refuses, that counts as a positive.” The court later agreed to give mother more flexibility

if the attorney or social worker could not reach her that day. The court ordered parents

attendance at the next hearing.

                                              9
         In an addendum report filed March 8, 2013, the social worker reported she had

been unable to make contact with mother in order to comply with the court’s order at the

last hearing that mother complete a drug test. However, mother had last tested negative

on February 22, 2013.

         At a hearing on March 13, 2013, at which mother was present, the court ordered

mother to drug test that day.4 Mother had moved to another city; alleged father had again

moved next door to mother.

         On June 11, 2013, CFS filed a subsequent and supplemental juvenile dependency

petition reiterating the previous allegations: mother suffered from chronic substance

abuse issues (B-2); mother failed to provide adequate food, clothing, shelter, or medical

treatment (B-4); and mother failed to adequately protect the children from the conduct of

alleged father (B-7). CFS added allegations, as to mother, that she had been arrested

again on June 4, 2013, for willful cruelty to a child and possession of drugs for sale (G-

9), and she had failed to comply or make progress with family maintenance services (S-

1). CFS recommended removal of the children from mother’s custody. At the detention

hearing on June 12, 2013, mother submitted on the report. The juvenile court detained

the children and ordered mother to submit to random drug tests.

         In the jurisdiction and disposition report filed July 3, 2013, the social worker

reported that during “the 10 months the children have been in the mother’s care, mother

has not followed through with her case plan and continues to make excuses for not

         4   There is no indication in the record as to whether mother complied with the
order.

                                               10
completing her services.” The social worker noted that mother “continues to use drugs,

which places the children at risk of harm. Also the mother has allowed the alleged father

to spend time with the children unsupervised.” Further, “mother has not been able to

sustain sobriety even though she has had multiple treatment episodes.”

       Mother requested mediation. On July 8, 2013, the court referred the matter to

mediation. On August 2, 2013, the social worker reported that mother “is out of statutory

time to reunify with the children. . . given that the children were initially removed from

her care in February 2011.” The social worker recommended the juvenile court terminate

mother’s reunification services. Mother failed to appear for mediation. On August 15,

2013, the juvenile court found the allegations in the subsequent and supplemental petition

true, but continued the matter for disposition.

       In an addendum report filed October 10, 2013, the social worker recommended

returning the children to mother’s custody with family maintenance services. The social

worker observed, “The prognosis for this family to successfully complete a family

maintenance program is good. Mother is very appropriate in her interaction with the

children and demonstrates above average parenting abilities. Mother has been very

cooperative with CFS since her release from jail and has not exhibited any signs of

inappropriate behavior. Mother submitted to random drug screenings indicating negative

results and completed a parenting class.”

       On October 15, 2013, the social worker reported, “Although mother did provide

negative drug tests as well as completion of parenting class as asked by CFS, mother was

arrested on October 11, 2013, for receiving stolen property and is currently incarcerated.”

                                             11
The social worker further noted, “Prior to the children being removed on June 12, 2013,

mother was given eleven (11) months of Family Maintenance Services and is continuing

to make inappropriate decisions. With the children not being returned at this time,

mother exceeded her time limit with [CFS].” On the same date, the juvenile court

removed the children from mother’s custody, terminated mother’s reunification services,

and ordered that mother continue to receive services under a permanent planning

program.

      In the status review report filed April 11, 2014, the social worker recommended

the juvenile court terminate mother’s parental rights. The social worker observed mother

had “finished her outpatient treatment program and it was reported she wanted to stay in

the program longer. Mother is also testing negative on her random drug test[s], however

it is believe[d] that mother is using a drug called Spice as evidence[d] by her demeanor

during the visits. It has been reported that Spice does not show up on a drug test however

the effects [are] the same as being under the influence of marijuana.” Mother had

completed a parenting class.

      Mother had been visiting consistently with the children once weekly for one hour,

missing only one visit. During the visits, the children would become upset and hold onto

the foster parent’s leg. The social worker opined, “The children do not appear to have a

bond with mother.” The social worker reported, “Mother does not know how to engage

or have any long periods of interaction with the children. Mother is very quiet and does

not appear to be very firm with the children.” On April 18, 2014, the juvenile court

reduced mother’s visitation to once monthly for one hour.

                                            12
       In the August 11, 2014 section 366.26 report, the social worker recommended the

court find the children adoptable and terminate mother’s parental rights. Mother had

been visiting with the children once a month; however, “[a]t the visits, the children are

not excited to see the mother but are interested in the games she brings. [Child 2] will

ask when the visit [will be] over and [the children] do not have a problem with saying

good-bye to their mother.”

       The children had resided with the prospective adoptive parent since November 21,

2013. The social worker observed, “The children appear to have made a positive

adjustment to the current placement and appear to have a strong emotional attachment

with the current caregiver.” “The children appear to be happy, and are thriving in this

adoptive family situation.” The prospective adoptive parent “appears as a stable, strong,

nurturing, honest, and dependable individual. She believes that she is the best parent for

these children because she has loved and cared for them since they were placed with her.

She stated her intention to raise them as her own children. The children obviously love

and enjoy her and both of them call her ‘Mommy.’”

       On September 24, 2014, mother filed a section 388 petition naming only child 1.

Mother was apparently requesting reinstatement of reunification services: “Please give

me another chance at being a mom to my kids. I’m not perfect. I did make mistakes in

my life, but I’m . . . different now.” Mother alleged as changed circumstances that she

now had “a place to bring my kids to . . . live. I’ve done every requirement that the court

has asked of me. I’ve done parenting, substance abuse, and I am testing negative.” She

alleged reinstatement of reunification services would be better for the children because “I

                                            13
feel it’s best for my kids to be home with their mother.” The next day, the juvenile court

denied the petition without a hearing because the request did not state new evidence or a

change of circumstances and there were “[n]o attachments or other evidence of the

completion of programs or testing.”

       On October 14, 2014, the juvenile court held the contested section 366.26 hearing.

Mother testified that the children had lived with her until they were initially detained at

the ages of two and three. The children were returned to her for a year during the instant

dependency proceedings. During the time mother had custody, she had provided their

primary care.

       Mother testified that since the children had been removed, she had attended every

visit with them. During the visits, “[w]e play games. I read to them. Watch movies,

color, or I just interact with them while they are playing with their toys.” The children

are happy and run to her at the beginning of visits and give her hugs. They call both the

prospective adoptive parent and mother “mom.” At the end of visits the children hug

mother, grab her, hold her, tell her they love her, and do not want to let her go.

       After a lengthy restatement of the facts of the case, the juvenile court noted it did

“not see [a] beneficial relationship between the children and [mother] based on the

report . . . . While I understand that [mother] loves her children and wants a second

chance, the Court is finding that it’s in the best interest of the children to terminate

parental rights and follow the recommendation as set forth in the report.” The court

expressly found the parental bond exception to termination of parental rights did not

apply. The court found the children adoptable as “they are strongly and emotionally

                                              14
attached to the . . . prospective adoptive parent[], who [has] expressed a desire to legalize

the parental relationship with the children through adoption.” It found termination of

parental rights would not be detrimental to the children. The court terminated mother’s

parental rights.

                                       DISCUSSION

       A. Section 388 Petition.

       Mother contends the juvenile court abused its discretion in denying her a hearing

on her section 388 petition. We disagree.

       “To prevail on a section 388 petition, the moving party must establish that (1) new

evidence or changed circumstances exist, and (2) the proposed change would promote the

best interests of the child. [Citation.]” (In re J.T. (2014) 228 Cal.App.4th 953, 965.)

“Under section 388, a party ‘need only make a prima facie showing to trigger the right to

proceed by way of a full hearing.’ [Citation.] The prima facie showing is not met unless

the facts alleged, if supported by evidence given credit at the hearing, would sustain a

favorable decision on the petition. [Citation.] In determining whether the petition makes

the necessary showing, the court may consider the entire factual and procedural history of

the case. [Citation.] The petition must be liberally construed in favor of its sufficiency.

[Citations.]” (In re J.P. (2014) 229 Cal.App.4th 108, 127.)

       “We review a summary denial of a hearing on a modification petition for abuse of

discretion. [Citation.] Under this standard of review, we will not disturb the decision of

the trial court unless the trial court exceeded the limits of legal discretion by making an

arbitrary, capricious or patently absurd determination. [Citation.]” (In re A.S. (2009) 180

                                             15
Cal.App.4th 351, 358.) Any error by a juvenile court in denying a hearing on a section

388 petition may be deemed harmless where the petitioner fails to identify any additional

evidence the petitioner could have presented at an evidentiary hearing that would have

established a right to reunification services. (In re G.B. (2014) 227 Cal.App.4th 1147,

1161-1165.)

       Chronic substance abuse is generally considered a serious problem and, therefore,

is less likely to be satisfactorily ameliorated in the brief time between termination of

services and the section 366.26 hearing. (In re Kimberly F. (1997) 56 Cal.App.4th 519,

528, 531, fn. 9 [“It is the nature of addiction that one must be ‘clean’ for a much longer

period than 120 days to show real reform”]; In re Amber M. (2002) 103 Cal.App.4th 681,

686 [no abuse of discretion in denying a § 388 petition where mother established only a

372-day period of abstinence]; In re Cliffton B. (2000) 81 Cal.App.4th 415, 423 [“seven

months of sobriety since . . . relapse . . . , while commendable, was nothing new”].)

       Here, one of the original bases for detaining and removing the children was the

fact that mother had a chronic substance abuse problem. The initiating incident was

mother’s arrest for possession of a controlled substance for sale. Mother pled guilty to

possession of a controlled substance for sale.

       Yet even early on, it was reported that mother was not progressing well in her drug

treatment programs. Since being referred to a substance abuse aftercare program, the

staff reported mother did not demonstrate skills necessary to maintain a program of

recovery, had shown minimal progress, and had no social support system. Mother had

missed eight days of treatment. She did not complete the program successfully. Mother

                                             16
was terminated from the juvenile dependency drug court for failure to make progress.

More than a month after completing a substance abuse aftercare program, mother had not

provided proof of attending a 12-step program.

       After the children were returned to mother’s custody, her “Wraparound” program

services were terminated as she had missed appointments. Mother tested positive for

marijuana on three occasions and failed to show for testing on another date. Mother

failed to complete a subsequent court ordered drug test. Mother was subsequently

arrested again for willful cruelty to a child and possession of a controlled substance for

sale. As the social worker observed, “mother has not been able to sustain sobriety even

though she has had multiple treatment episodes.” Later still, it was suspected mother was

using a mind-altering substance, which would not appear on drug tests.

       At the time of mother filing her section 388 petition, on September 24, 2014, her

last documented negative drug test was from March 27, 2014. Although mother alleged

in her petition that she was “testing negative,” nothing in the petition or the record (even

in subsequent proceedings) demonstrated this was true. Even if mother had documented

subsequent negative drugs tests, this would amount only to “changing,” not “changed”

circumstances. (In re Ernesto R. (2014) 230 Cal.App.4th 219, 223 [recent completion of

drug treatment and sobriety, where parent had a history of relapses and chronic substance

abuse problems, is not a changed circumstance warranting § 388 relief].) Moreover, any

error in failing to grant mother a hearing on her petition was harmless because mother

failed to identify any additional evidence she could have presented at an evidentiary

hearing that would have established a right to reunification services. The court acted

                                             17
within its discretion in denying mother a hearing on her section 388 petition based on her

failure to allege a prima facie case of changed circumstances.

       B. Beneficial Parental Relationship Exception.

       Mother contends the juvenile court erred in declining to apply the beneficial

parental relationship exception to termination of her parental rights. We disagree.

       Once reunification services have been terminated and a child has been found

adoptable, “adoption should be ordered unless exceptional circumstances exist.” (In re

Casey D. (1999) 70 Cal.App.4th 38, 51.) Under section 366.26, subdivision (c)(1)(B)(i),

one such exception exists where “[t]he parents have maintained regular visitation and

contact with the child and the child would benefit from continuing the relationship.” A

beneficial relationship is established if it “‘promotes the well-being of the child to such a

degree as to outweigh the well-being the child would gain in a permanent home with

new, adoptive parents.’” (In re Brandon C. (1999) 71 Cal.App.4th 1530, 1534, quoting

In re Autumn H. (1994) 27 Cal.App.4th 567, 575.) The parent has the burden of proving

termination would be detrimental to the child. (In re Jasmine D. (2000) 78 Cal.App.4th

1339, 1350; In re Jerome D. (2000) 84 Cal.App.4th 1200, 1207.)

       “‘[T]he court balances the strength and quality of the natural parent[-]child

relationship in a tenuous placement against the security and the sense of belonging a new

family would confer. If severing the natural parent[-]child relationship would deprive the

child of a substantial, positive emotional attachment such that the child would be greatly

harmed, the preference for adoption is overcome and the natural parent’s rights are not

terminated.’ [Citation.]” (In re C.F. (2011) 193 Cal.App.4th 549, 555.)

                                             18
       “[I]t is only in an extraordinary case that preservation of the parent’s rights will

prevail over the Legislature’s preference for adoptive placement.” (In re Jasmine D.,

supra, 78 Cal.App.4th at p. 1350; accord, In re Casey D., supra, 70 Cal.App.4th at p. 51.)

“We determine whether there is substantial evidence to support the trial court’s ruling by

reviewing the evidence most favorably to the prevailing party and indulging in all

legitimate and reasonable inferences to uphold the court’s ruling. [Citation.] If the

court’s ruling is supported by substantial evidence, the reviewing court must affirm the

court’s rejection of the exceptions to termination of parental rights . . . . [Citation.]” (In

re S.B. (2008) 164 Cal.App.4th 289, 297-298.)

        Although CFS concedes mother visited regularly with the children, mother failed

to demonstrate that termination of her parental rights would be detrimental to the

children. Early on, visits with the children were chaotic. Child 1 had to be reminded not

to call mother by her first name, mother threatened the children with physical discipline

and a refusal to visit with them in the future, the children at times indicated no desire to

interact with mother, and mother often seemed disengaged with the children. During

subsequent visitation, mother continued to struggle with maintaining discipline. Later

visits found the children upset with having to visit with mother and holding on to the

prospective adoptive parent’s leg. The children were not excited to see mother. During

visitation, child 2 would ask when the visits would end, and the children did not have a

problem saying goodbye to mother when the visits ended.

       The social worker opined, “The children do not appear to have a bond with

mother.” The juvenile court’s findings reflect the court found the social worker’s reports

                                              19
credible and disbelieved mother’s testimony regarding her bond with the children.

Moreover, the children were strongly bonded with the prospective adoptive parent. The

juvenile court’s findings that there was no beneficial relationship between mother and the

children, that the children were strongly bonded to the prospective adoptive parent, and

the beneficial parental bond exception to termination of parental rights was not applicable

were supported by substantial evidence.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               CODRINGTON
                                                                                           J.

We concur:


RAMIREZ
                        P. J.


McKINSTER
                           J.




                                            20